                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            MICROTECHNOLOGIES, LLC,
                                   7                                                           Case No. 15-cv-02220-JCS
                                                          Plaintiff,
                                   8
                                                   v.                                          ORDER DENYING DEFENDANTS’
                                   9                                                           FIRST MOTION IN LIMINE
                                            AUTONOMY, INC., et al.,
                                  10                                                           Re: Dkt. No. 173
                                                          Defendants.
                                  11

                                  12            Defendants Autonomy, Inc. and Autonomy Systems Limited (collectively, “Autonomy”)
Northern District of California
 United States District Court




                                  13   move to allow Autonomy to present at trial in this case the testimony given by former Autonomy

                                  14   officer Joel Scott under a grant of immunity in the separate criminal trial of former Autonomy

                                  15   officer Sushovan Hussain. Plaintiff MicroTechnologies, LLC (“MicroTech”) opposes

                                  16   Autonomy’s motion, arguing that Scott’s testimony is hearsay and does not fall within any

                                  17   exception that would allow for its admission. After hearing argument at the pretrial conference on

                                  18   October 15, 2018, the Court invited supplemental briefing on the question of whether Scott’s

                                  19   testimony is admissible as a statement against interest. For the reasons discussed below, the

                                  20   motion is DENIED.

                                  21   I.       SCOTT’S TESTIMONY IS NOT ADMISSIBLE UNDER RULE 807
                                  22            In its motion as initially filed, Autonomy relied solely on Rule 807 of the Federal Rules of

                                  23   Evidence—the residual exception for statements not covered by a more specific exception—and

                                  24   did not argue that any other exception applies. See Mot. (dkt. 173). To be admissible under that

                                  25   rule, a statement must meet the following requirements:

                                  26                    [(a)](1) the statement has equivalent circumstantial guarantees of
                                                        trustworthiness;
                                  27
                                                        (2) it is offered as evidence of a material fact;
                                  28
                                                       (3) it is more probative on the point for which it is offered than any
                                   1                   other evidence that the proponent can obtain through reasonable
                                                       efforts; and
                                   2
                                                       (4) admitting it will best serve the purposes of these rules and the
                                   3                   interests of justice.
                                   4                   (b) Notice. The statement is admissible only if, before the trial or
                                                       hearing, the proponent gives an adverse party reasonable notice of the
                                   5                   intent to offer the statement and its particulars, including the
                                                       declarant’s name and address, so that the party has a fair opportunity
                                   6                   to meet it.
                                   7   Fed. R. Evid. 807.

                                   8           MicroTech argues that the testimony lacks a sufficient guarantee of trustworthiness to

                                   9   satisfy part (a)(1) because MicroTech could not cross examine Scott, and that the testimony does

                                  10   not satisfy part (b) MicroTech did not have a fair opportunity to meet it. See Opp’n (dkt. 173-3).

                                  11   MicroTech does not argue that Scott’s testimony is not offered to prove a material fact within the

                                  12   meaning of part (a)(2), or that it is not more probative on such facts than other available evidence
Northern District of California
 United States District Court




                                  13   within the meaning of part (a)(3). MicroTech also does not explicitly argue that part (a)(4) is not

                                  14   satisfied, although there is a strong undercurrent to its brief that admitting the testimony would not

                                  15   serve the interest of justice.

                                  16           MicroTech’s argument under part (b) is not persuasive. That section of the rule requires a

                                  17   party seeking to introduce a statement to give its opponent notice so that the opponent has an

                                  18   opportunity to “meet” the evidence. By its terms, it does not require that the opposing party

                                  19   successfully procure the declarant to testify, and MicroTech cites no case so holding. MicroTech

                                  20   does not argue that it lacked sufficient notice of Autonomy’s intent to use Scott’s trial testimony.

                                  21   Part (b) therefore offers no basis to exclude the testimony.

                                  22           With respect to part (a)(1), requiring “circumstantial guarantees of trustworthiness”

                                  23   equivalent to an enumerated exception, MicroTech cites the Ninth Circuit’s decision in United

                                  24   States v. Sanchez Lima, 161 F.3d 545, 547–48 (9th Cir. 1998), for the proposition that courts have

                                  25   found testimony to lack a sufficient guaranty of trustworthiness where a party lacked the

                                  26   opportunity to cross examine a witness. Opp’n to Def.’s 1st Mot. at 5 n.16. The Ninth Circuit in

                                  27   fact held that the evidence in that case satisfied Rule 807, and the district court erred in excluding

                                  28   it. Sanchez-Lima, 161 F.3d at 547–48. Although the court noted that the government (the party
                                                                                          2
                                   1   opposing admission) had a chance to examine the witnesses at issue, it did not hold that a lack of

                                   2   such opportunity would be dispositive, and instead stated that “cross-examination is not required

                                   3   in every case.” Id. MicroTech’s characterization of Sanchez-Lima is inaccurate.

                                   4          MicroTech is correct, however, that other decisions have weighed the lack of opportunity

                                   5   for cross examination, citing Sanchez-Lima for its relevance, as among the factors supporting a

                                   6   conclusion that hearsay statements lacked sufficient indicia of trustworthiness to be admitted

                                   7   under Rule 807. In United States v. Rodriguez—an unpublished and non-precedential decision—

                                   8   the Ninth Circuit held that a district court did not abuse its discretion in excluding statements

                                   9   made to a defense investigator where “[t]hey were not recorded, not made under oath,” there was

                                  10   “no way to tell whether they were made voluntarily,” and “the government would have been

                                  11   unable to cross-examine the declarant Ayala or otherwise develop Ayala’s statements.” 316 F.

                                  12   App’x 612, 615 (9th Cir. 2009). In K.C.R. v. County of Los Angeles, the Central District of
Northern District of California
 United States District Court




                                  13   California held that concerns regarding the risk that a witness’s audio-recorded out of court

                                  14   statement was mistaken were “especially great” due to the lack of opportunity for cross

                                  15   examination and held the statement lacked sufficient guarantees of trustworthiness, also taking

                                  16   into account the fact that the statement was not under penalty of perjury, the statement’s

                                  17   vagueness, the witness’s emotional state, and lack of opportunity for the jury to observe the

                                  18   witness’s demeanor. No. CV 13-3806 PSG (SSx), 2016 WL 9455632, at *2–3 & n.3 (C.D. Cal.

                                  19   Mar. 18, 2016). A recent Southern District of Ohio decision most clearly supports MicroTech’s

                                  20   view that lack of opportunity for cross examination is dispositive, holding that an expert report

                                  21   and incorporated videos “lack the necessary circumstantial guarantee of trustworthiness because

                                  22   they have not been subjected to cross-examination.” Miami Valley Fair Hous. Ctr. Inc. v. Metro

                                  23   Dev. LLC, No. 2:16-CV-607, 2018 WL 2416570, at *1 (S.D. Ohio May 29, 2018).

                                  24          Some circumstances of Scott’s testimony indicate trustworthiness: he testified under oath

                                  25   and penalty of perjury, with advice of counsel, about matters with which he was familiar, and was

                                  26   subject to cross examination by a skilled attorney with an interest in undermining his credibility,

                                  27   albeit not with an interest in the particular issue of MicroTech’s involvement in or awareness of

                                  28   misconduct. On the other hand, jurors would have no opportunity to observe Scott’s demeanor
                                                                                          3
                                   1   during his testimony, and MicroTech has had no real1 opportunity cross examine Scott or

                                   2   otherwise develop his testimony.

                                   3          Rule 807(a)(1) asks courts to consider indicia of reliability specifically with respect to

                                   4   whether they are equivalent to one of the enumerated exceptions to the rule against hearsay. In

                                   5   this case, where Autonomy wishes to admit testimony given in the trial of a different case, the

                                   6   most analogous exception is Rule 804(b)(1). Under that rule, where a witness is unavailable, the

                                   7   witness’s past testimony may be admitted if it:

                                   8                  (A) was given as a witness at a trial, hearing, or lawful deposition,
                                                      whether given during the current proceeding or a different one; and
                                   9
                                                      (B) is now offered against a party who had—or, in a civil case, whose
                                  10                  predecessor in interest had—an opportunity and similar motive to
                                                      develop it by direct, cross-, or redirect examination.
                                  11
                                       Fed. R. Evid. 804(b)(1).
                                  12
Northern District of California




                                              Scott’s testimony at Hussain’s trial satisfied part (A) of Rule 804(b)(1), but not part (B).
 United States District Court




                                  13
                                       The question, then, is whether the circumstances here evince trustworthiness equivalent to
                                  14
                                       allowing MicroTech an opportunity to develop Scott’s testimony. Cross examination by an
                                  15
                                       adverse lawyer at trial is significant, but is not equivalent where that attorney had no interest in
                                  16
                                       probing Scott’s knowledge of MicroTech’s involvement with or understanding of the transactions
                                  17
                                       at issue. Autonomy cites no case where testimony from another trial was admitted under Rule 807
                                  18
                                       without meeting the requirements of Rule 804(b)(1), and the Court is not persuaded that any of the
                                  19
                                       other circumstances here tip the scale enough to equal that standard.
                                  20
                                       II.    SCOTT’S TESTIMONY IS NOT ADMISSIBLE UNDER RULE 804(b)(3)
                                  21
                                              At the hearing and in its supplemental brief, Autonomy argued that Scott’s testimony
                                  22
                                       should be admitted as a statement against interest under Rule 804(b)(3) of the Federal Rules of
                                  23
                                       Evidence, which in civil cases permits admission of statements that “a reasonable person in the
                                  24
                                       declarant’s position would have made only if the person believed it to be true because, when
                                  25
                                       made, it was so contrary to the declarant’s proprietary or pecuniary interest or had so great a
                                  26
                                  27
                                       1
                                  28     MicroTech had the opportunity to pose questions to Scott at his deposition for this case, but Scott
                                       refused to answer all substantive questions.
                                                                                      4
                                   1   tendency to invalidate the declarant’s claim against someone else or to expose the declarant to

                                   2   civil or criminal liability.” Fed. R. Evid. 804(b)(3)(A); see Defs.’ Supp’l Br. (dkt. 198).

                                   3          To fall within the scope of this rule, “each statement must (1) ‘solidly inculpat[e]’ the

                                   4   declarant and (2) ‘be one that a reasonable person in the declarant’s position would not have made

                                   5   unless it were true.’” United States v. Magana-Olvera, 917 F.2d 401, 407 (9th Cir. 1990) (quoting

                                   6   United States v. Monaco, 735 F.2d 1173, 1176 (9th Cir. 1984)) (alteration in original). “[T]he

                                   7   statements must, in a real and tangible way, subject the declarant to criminal liability” or other

                                   8   adverse consequences within the scope of the rule. Monaco, 735 F.2d at 1176. Even if portions of

                                   9   a narrative offered by a declarant meet that standard, a court must “inquire[] whether each of the

                                  10   statements in [the narrative] was truly self-inculpatory.” Williamson v. United States, 512 U.S.

                                  11   594, 604 (1994). Rule 804(b)(3) “does not allow admission of non-self-inculpatory statements,

                                  12   even if they are made within a broader narrative that is generally self-inculpatory.” Id. at 604; see
Northern District of California
 United States District Court




                                  13   also LaGrand v. Stewart, 133 F.3d 1253, 1267–68 (9th Cir. 1998) (“[F]ederal courts have

                                  14   concluded that a statement that includes both incriminating declarations and corollary declarations

                                  15   that, taken alone, are not inculpatory of the declarant, must be separated and only that portion that

                                  16   is actually incriminating of the declarant admitted under the exception.”).

                                  17          Most of Scott’s testimony that Autonomy seeks to use is in no way inculpatory. Much of it

                                  18   consists of Scott, at the direction of the prosecutor questioning him, reading emails and other

                                  19   documents drafted by other people. To the extent that Scott discusses his own involvement, such

                                  20   testimony largely indicates that Scott did not understand the purpose of certain transactions, and

                                  21   tends to minimize his own involvement. While it is possible that portions of Scott’s testimony

                                  22   might, in conjunction with other evidence, tie him to purported misconduct, the statements

                                  23   themselves do not “solidly inculpate” Scott such that the Court can express any confidence that a

                                  24   reasonable person in his position would not have made those statements unless true. Accordingly,

                                  25   the statements are not admissible under Rule 804(b)(3).

                                  26                                                   ***

                                  27   ///

                                  28   ///
                                                                                         5
                                   1         Because Scott’s testimony at Hussain’s trial is not admissible in this case under either Rule

                                   2   807 or Rule 804(b)(3), Autonomy’s motion is DENIED.

                                   3         IT IS SO ORDERED.

                                   4   Dated: December 20, 2018

                                   5                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   6                                                  Chief Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
